Case: 13-40132      Document: 00512497787         Page: 1    Date Filed: 01/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 13-40132
                                                                              FILED
                                                                        January 13, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE LUIS ZUNIGA-HERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:11-CR-1019-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Luis Zuniga-Hernandez (Zuniga) appeals his 87-month, above-
Guidelines sentences imposed for being found in the United States illegally
and being an alien in possession of firearm. He argues only that the district
court imposed unreasonable sentences by failing to explain adequately its
reasons for the sentences imposed.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40132    Document: 00512497787     Page: 2   Date Filed: 01/13/2014


                                 No. 13-40132

      A district court commits procedural error by “failing to adequately
explain the chosen sentence[s]—including an explanation for any deviation[s]
from the Guidelines range.” Gall v. United States, 552 U.S. 38, 51 (2007).
However, because Zuniga did not object to the district court’s alleged failure
during the sentencing hearing, we review only for plain error. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). Zuniga does
not attempt to show, and therefore cannot succeed in showing, that the district
court plainly erred by failing to explain adequately its reasons for imposing the
sentences. See Puckett v. United States, 556 U.S. 129, 135 (2009).
      AFFIRMED.




                                       2